Citation Nr: 1749505	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  10-00 381A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for hypertension, including as due to service-connected diabetes mellitus or in-service herbicide exposure.

2. Entitlement to a disability rating greater than 50 percent for posttraumatic stress disorder (PTSD).

3. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Orie, Associate Counsel
INTRODUCTION

The Veteran had active service in the U.S. Navy from June 1971 to April 1973, including in the Republic of Vietnam.  He also had additional unverified U.S. Navy Reserve and U.S. Army National Guard service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans (VA) Regional Office (RO) in Montgomery, Alabama (Agency of Original Jurisdiction (AOJ)), which denied the Veteran's claim of service connection for hypertension, including as due to service-connected diabetes mellitus or in-service herbicide exposure.  The Veteran disagreed with this decision in October 2009.  He perfected a timely appeal in January 2010.

In an April 2015 rating decision, the AOJ denied the Veteran's claims for a disability rating greater than 50 percent for PTSD and entitlement to TDIU.  The Veteran disagreed with this decision in August 2015. 

Notably, this appeal was previously before the Board in September 2015.  At that time, the appeal also included the claims for disability ratings in excess of 10 percent for service-connected peripheral neuropathy of each upper and lower extremity.  In the September 2015 remand, the Board instructed the AOJ to issue a Statement of the Case (SOC), addressing these issues.  Upon remand, the AOJ readjudicated the Veteran's claims, increasing the disability rating for each bilateral lower extremity to 20 percent and continuing the assigned 10 percent rating for each bilateral upper extremity.  The SOC also continued the 50 percent rating for PTSD and maintained the denial of TDIU.  In his substantive appeal and subsequent correspondence, the Veteran specified that he only wanted to pursue the appeals related to his disability rating for PTSD and his entitlement to TDIU.  See VA Form 9 dated November 28, 2016; Informal Hearing Presentation dated July 11, 2017.  As such, the issues of entitlement to a disability rating in excess of 10 percent for peripheral neuropathy of each upper and lower extremity is not in appellate status and the Board does not have jurisdiction over these issues.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1. Hypertension was not manifested during service or within one year after discharge, and is not otherwise attributable to service, to include exposure to herbicides, or a service-connected disability.

2. For the entire appeal period, the Veteran's PTSD is productive of occupational and social impairment with reduced reliability and productivity; impairment with deficiencies in most areas is not shown.


CONCLUSIONS OF LAW

1. The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2016).

2.  The criteria for a rating greater than 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has procedural requirements pursuant to The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096(Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) which includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).  A review of the record does not disclose that the Veteran and his representative have specifically raised any procedural issues to the AOJ or the Board, even when construing the Veteran's contentions liberally.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (Board required to address only those procedural arguments specifically raised by the Veteran, though at the same time giving the Veteran's pleadings a liberal construction).  

The case was previously remanded by the Board for further development.  The AOJ substantially complied with those remand directives including obtaining an adequate VA examination which addressed the nature and etiology of the Veteran's hypertension.  Notably, the VA examiner initially stated that hypertension was not a presumptive disease related to herbicide exposure which, in and of itself, would be an inadequate rationale.  However, in compliance with the Board's remand directives, the examiner stated that there was no enough available evidence-based research to show a relationship between hypertension and herbicide exposure.  The examiner further discussed the etiology in terms of the onset of hypertension, the onset of diabetes, the Veteran's risk factors for hypertension, and the factors which could lead to secondary hypertension.  Thus, the Board finds adequate rationale supporting the conclusion reached.

Service Connection for Hypertension

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309 (a).  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Other specifically enumerated disorders will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(b).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Section 3.310 was amended effective October 10, 2006.  The amendment essentially requires that a baseline level of severity of the nonservice-connected disease or injury must be established by medical evidence created before the onset of aggravation.  Here, the Veteran's claim was filed in July 2003, before the amendment; thus, the current version of 38 C.F.R. § 3.310 is not applicable to the claim on appeal.

With regard to herbicide exposure, VA laws and regulations provide that a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam war (i.e., January 9, 1962, to May 7, 1975), shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to the contrary.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. § 3.307(a)(6)(iii).  For these Veterans, diseases associated with exposure to certain herbicide agents will be presumed to have been incurred in service even though there is no evidence of that disease during the period of service at issue.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).  The Board notes that the list of diseases associated with exposure to certain herbicide agents does not include hypertension.  38 C.F.R. § 3.309(e). 

The availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a Veteran from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

A Veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  See Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013).  In making its ultimate determination, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  See Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107 (b)).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran contends that his current hypertension disability is related to his period of service.  First, he claims that his hypertension was caused by his conceded exposure to herbicides while serving in Vietnam.  Alternatively, he alleges that his hypertension was caused or aggravated by his service-connected diabetes.

For reference purposes, VA considers systolic pressure of 140 mm Hg or more, or diastolic pressure of 90 mm Hg or more, to be indicative of Stage 1 hypertension. M-21 Part III.iv.4.E.1.a.  A compensable, 10 percent rating for hypertension is warranted for hypertension with diastolic pressure predominantly 100 or more or systolic pressure predominantly 160 or more or minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  38 C.F.R. § 4.104, Diagnostic Code 7101.

Service treatment records are silent for any complaints, treatment, or manifestations of hypertension.  In February 1971, upon entrance, the Veteran's blood pressure was noted as 132/84; all relevant systems were normal.  At the February 1973 discharge examination, the Veteran's blood pressure was 122/78; all relevant systems were clinically normal. 

The record reflects that the Veteran was diagnosed with hypertension in approximately 1998.  Since then, medical records demonstrate ongoing treatment, in the form of prescribed medications, for the Veteran's hypertension.  However, no treating physician has provided an etiology as to the Veteran's hypertension.

At a May 2010 VA examination, the clinician opined that the Veteran's hypertension was not a complication of diabetes but did not provide adequate supporting rationale.

The Veteran was afforded another examination in April 2017.  At that time, the clinician found that hypertension was less likely than not caused by service, to include exposure to herbicides, as there was no enough evidence-based research available showing that hypertension could be caused from Agent Orange.  It was noted that the Veteran had normal blood pressure readings during service, and had been noted to be overweight which is one cause of hypertension.  The clinician also found that the Veteran's hypertension was not caused or aggravated by his diabetes.  In so finding, the clinician noted that diabetes was diagnosed years after hypertension was first diagnosed.  In addition, the clinician noted that while certain health conditions could cause or aggravate hypertension beyond the normal progress of the disorder, diabetes was not one of those conditions.  Rather, the examiner identified multiple various medications and conditions capable of leading to secondary hypertension which are not of service-connected origin.

Upon consideration of all the evidence of record, the Board finds that service connection for the Veteran's hypertension disability is not warranted on a direct, secondary, or presumptive basis.  As for direct service-connection, there is no lay or medical evidence that the Veteran had any manifestations of hypertension while in service.  His blood pressure readings were consistently below the threshold for diagnosing hypertension as defined in M-21, and there was no medical manifestation or diagnosis of hypertension.  Thus, the in-service element is lacking.  Holton, supra.

As for available presumptions, there is no lay or medical evidence of hypertension being manifest to a compensable degree within one year of separation from active service.  See 38 C.F.R. § 3.309 (a); 38 C.F.R. § 4.104, Diagnostic Code 7101.  Additionally, there is no lay or medical evidence of continuity of hypertensive symptoms since service.  See 38 C.F.R. § 3.303(b).  Based on VA regulations, hypertension is not a disease entitled to the presumption.  See 38 C.F.R. § 3.309(a).

Further, the Board acknowledges that the National Academy of Sciences (NAS) Institute of Medicine's Veterans and Agent Orange: Update 2010 (2010 Update) concluded that there is "limited or suggestive" evidence of an association between exposure to Agent Orange and hypertension.  See Nat'l Acad. of Sci., Inst. of Med., Veterans & Agent Orange: Update 2010 (2011) at 694.  The Secretary discussed the 2006, 2008, and 2010 Updates in the Federal Register, which contain the same analysis with respect to hypertension.  See, e.g., 77 Fed. Reg. 47,924-01 (Aug. 10, 2012) (noting "[i]n Veterans and Agent Orange: Update 2006 . . . and Update 2008, NAS elevated hypertension to the 'Limited or Suggestive Evidence' category"); 75 Fed. Reg. 32,540, 32,549 (June 8, 2010) ("In Update 2006, NAS concluded that there was 'limited or suggestive evidence of an association between exposure to the compounds of interest and hypertension.'"); 75 Fed. Reg. 81,332, 81,333 (NAS, in 2008, categorized certain health outcomes, including hypertension, to have "'limited or suggestive evidence of an association.'  This category is defined to mean that evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion is limited because chance, bias, and confounding could not be ruled out with confidence.").  This information holds some probative value in support of the claim.

Overall, the Board finds that the VA examiner's opinion outweighs the research studies suggesting a potential relationship between herbicide exposure and hypertension as the examiner's opinion was based on available medical principles and herbicide research applied to the specific facts of this case.  

Lastly, the Board finds that the credible, probative evidence does not establish a link between the Veteran's hypertension and his service-connected diabetes.  The most probative evidence consists of the examiner's opinion that diabetes mellitus cannot cause or aggravate hypertension and that the hypertension existed prior to the diabetes.

In so finding, the Board has considered the Veteran's lay statements and arguments.  As noted before, the Veteran is competent to attest to any symptoms he has related to his various diagnoses, or to such matters as readings from a blood pressure machine.  Layno, supra.  Here, the Veteran has not directly alleged the onset of hypertension in service and has not reported specific blood pressure readings before and after the onset of diabetes.  More importantly, the Board finds that the Veteran is not competent to speak to the more complex issue of the nature and etiology of hypertension, to include a nexus between his service-connected disability and his hypertension.  Such an opinion requires specialized medical knowledge and training.  The only competent medical evidence of record indicates that the Veteran's hypertension is unrelated to his diabetes.

After a review of the entire record, the Board finds that the competent and credible evidence of record does not link the Veteran's hypertension to his service-connected diabetes or his period of service, to include his exposure to Agent Orange.  The probative evidence in the record demonstrates that the Veteran's hypertension did not manifest during service, during the one year period following discharge, or continuously after separation.  Additionally, the probative evidence does not establish hypertension being caused or aggravated by a service-connected disability.  The Veteran has therefore failed to meet his evidentiary burden to establish all elements of his claim, and service connection for hypertension is not warranted. 

Accordingly, after weighing all the evidence, the Board finds the preponderance of the evidence is against the claim discussed above, and the benefit-of-the-doubt standard of proof does not apply.  See 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Increased Rating for PTSD

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). 

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Notably, "staged" ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

The Veteran's PTSD is currently rated under Diagnostic Code 9411.  All psychiatric disorders are evaluated under a general rating formula for mental disorders.  38 C.F.R. § 4.130.  Under the general rating formula, a 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful situations (including work or a work-like setting); and inability to establish and maintain effective relationships. 

Finally, a total schedular rating of 100 percent is warranted when the disorder results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of mental and personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

The symptoms listed in the rating schedule are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Nevertheless, all ratings in the general rating formula are associated with objectively observable symptomatology, and "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  Further, "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Id.  Thus, "[a]lthough the veteran's symptomatology is the primary consideration, the regulation also requires an ultimate factual conclusion as to the veteran's level of impairment in 'most areas.'"  Id. at 118.

As such, the Board will consider both the Veteran's specific symptomatology as well as the occupational and social impairment associated with the rating code to determine whether an increased evaluation is warranted.

The nomenclature employed in the portion of VA's Rating Schedule that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "DSM-IV").  38 C.F.R. § 4.130.  DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness. Higher scores correspond to better functioning of the individual.

The Board notes that DSM-IV has been recently updated with a Fifth Edition (DSM-V).  Effective August 4, 2014, VA issued an interim rule amending the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to refer to certain mental disorders in accordance with DSM-V.  The provisions of the interim final rule only apply, however, to all applications for benefits that are received by VA or that are pending before the AOJ on or after August 4, 2014.  The claim on appeal was originally certified to the Board in April 2015.  Thus, the claim was pending before the AOJ and DSM-V technically applies.  See 80 Fed. Reg. 14308 (Mar. 19, 2015) (adopting DSM-V effective March 19, 2015 but does not apply to claims certified for appeal to the Board on or before August 4, 2014 even if subsequently remanded).  Although the recently adopted DSM-5 no longer utilizes this scale, the scores remain informative as to how physicians have assessed the Veteran's functionality during the period under review.  In the present case, the Veteran's mental health care providers did not assign GAF scores during treatment.

Turning to the facts of the case, the Veteran filed his current claim for an increased rating in September 2012.  

In December 2013, the Veteran reported that as a result of treatment, he was able to manage his symptoms more effectively.  He continued to have difficulty with sleep, but reported feeling rested when he woke up in the morning.  He was oriented on all spheres and did not appear to be in any acute psychological distress.  There were no indications of mental content symptoms, perceptual disturbance, or gross cognitive confusion.  Thinking and speech were within normal limits.  He denied suicidal ideations or plan.

In January 2014, the Veteran reported that his family noticed positive changes in him.  He denied any depression, suicidal or homicidal ideations, delusions, and hallucinations.  His mental status examination was within normal limits.

In March 2014, the Veteran reported being upset, secondary to the recent health diagnosis of a close family member.  However, he was not in any acute psychological distress and there were no indications of mental content symptoms, perceptual disturbance, or gross cognitive confusion.  Thinking and speech were within normal limits and he denied suicidal ideation.

In June 2014, the Veteran reported a recent death in the family.  He stated that the loss was hard, but the family was coming together.  He denied depression and suicidal or homicidal ideations.  He described having a stable living arrangement with good family support and relationship.  His mental status examination was within normal limits.

In September 2014, the Veteran noted that he continued to grieve the death of his family member.  He was oriented on all spheres and did not appear to be in any acute psychological distress.  There were no indications of mental content symptoms, perceptual disturbance, or gross cognitive confusion.  Thinking and speech were within normal limits.  He denied suicidal ideations or plan.  He denied depression and suicidal or homicidal ideations.  He described having a stable living arrangement with good family support and relationship.  His mental status examination was within normal limits.

At the October 2014 VA examination, the Veteran reported that he recently noticed an increased in his PTSD symptoms in response to recent life stressors.  He reported that he had a good relationship with his children, grandchildren, and siblings.  However, he described himself as "a loner;" he did not have any close friends.  Instead, he spent his days going on walks, working on projects, watching television, and reading.  His PTSD symptoms included depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, impaired abstract thinking, and disturbances of motivation and mood.  The Veteran stated that he endorsed depressed mood frequently, lasting for up to several days.  He also described having a short temper and variable motivation and energy.  He described having initial and terminal insomnia, anxiety, and occasional nightmares, along with frequent intrusive recollections of military traumas.  Upon mental status examination, the Veteran was noted as alert, pleasant, and cooperative.  His affect was appropriately full in range.  There was no overt evidence of mental content symptomatology, perceptual disturbance or gross cognitive confusion.  Insight and judgment were good.  The clinician opined that the Veteran's symptoms were indicative of occupational and social impairment with occasional decrease in work efficiency, along with intermittent periods of inability to perform occupational tasks; however the Veteran was generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.

Based on the October 2014 VA examination, the AOJ increased the Veteran's PTSD disability rating to 50 percent, effective to the date of claim on September 25, 2012.

In December 2014, the Veteran reported that overall, he was doing well.  He was oriented on all spheres and did not appear to be in any acute psychological distress.  There were no indications of mental content symptoms, perceptual disturbance, or gross cognitive confusion.  Thinking and speech were within normal limits.  He denied suicidal ideations or plan.

At the April 2015 VA examination, the Veteran endorsed symptoms of anxiety, suspiciousness, chronic sleep impairment, and mild memory loss.  He stated that his relationship with his children was "off and on," and that he saw them periodically.  He reported having limited social relationships, stating that he spent most of the day at home alone watching television; he also went for walks during the day for exercise.  The Veteran denied significant anxiety, panic attacks, excessive worry and depression.  His nightmares were rare, although he continued to have some intrusive thoughts.  He stated that his anger and irritability were not as problematic as in the past.  However, he still endorsed sleep disturbance, reporting that he was only able to sleep for about 4 to 5 hours per night.  There were no suicidal or homicidal ideations; however the Veteran did report problems with short term memory.  Upon mental status examination, the Veteran was noted as cognitive, alert and oriented.  His affect was full, euthymic and appropriate.  He endorsed normal thought process and content and his judgment and insight were both noted as average.  The clinician opined that the Veteran's symptoms were indicative of occupational and social impairment with occasional decrease in work efficiency.

In May 2015, the Veteran reported recent life stressors, specifically issues in his relationship and a recent surgery.  Although he reported being under a lot of stress, he denied suicidal and homicidal ideations.  He also reported having a stable living arrangement with good family support.  His mental status examination was within normal limits and specifically denied significant mental health concerns.

In August 2015, the Veteran stated that "everything is going."  He denied depression, anxiety, and suicidal or homicidal ideations.  He appeared relaxed and calm and was oriented on all spheres.  

In an October 2015 treatment note, the Veteran denied depression, anxiety, and suicidal and homicidal ideations.  He endorsed a normal mental status examination and denied delusions and hallucinations.

In December 2015, the Veteran was noted as alert, oriented on all 4 spheres, and in no acute distress.  He reported going for daily walks, sometimes with an old friend from high school.  There was no evidence of suicidal or homicidal ideation.

In a January 2016 treatment note, the Veteran described everything as "pretty good."  He reported being compliant with his medication and denied current depression, anxiety, or suicidal or homicidal ideations.  His mood and affect were described as good and relaxed, respectively.  He denied having delusions or hallucinations.

In March 2016, the Veteran described coping mechanisms he implemented in dealing with his PTSD symptoms.  He exercised daily and interacted with a few friends.  He also described having a positive relationship with his wife.  He indicated that his sleep was restful, with recent improvement in the quality and quantity of his sleep.  He noted that generally, he was not irritable but he avoided interaction with most people.  He was alert and oriented on all 4 spheres.  There was no evidence of suicidal thoughts, plans, or intent.

In April 2016, the Veteran reported that everything was going "pretty good."  He denied worsening of depression and PTSD symptoms; he also denied homicidal and suicidal ideations.  He reported that he interacted with others on a daily basis.  The mental status examination was within normal limits.  His mood and PTSD symptoms were noted as stable.

In June 2016, the Veteran denied worsening depression or PTSD symptoms.  He also denied homicidal or suicidal ideations.  Upon mental health examination, his mood and affect were noted as good, and relaxed and calm, respectively.  He denied delusions and hallucinations and appeared alert and oriented on all three spheres.

At the July 2016 VA examination, the Veteran reported no significant changes since the April 2015 examination.  His symptoms included depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss and difficulty establishing and maintaining effective work and social relationships.  His mental status examination was within normal limits.  There were no signs of hallucinations, delusions, bizarre behaviors, or other indicators of psychotic process.  He denied having suicidal or homicidal ideations or intentions.  He stated that his depression comes and goes.  He also reported having nightmares and difficulty sleeping.  The examiner found that the Veteran's impairment resulted in occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, but generally functioning satisfactorily.

In September 2016, the Veteran denied depression, worsening PTSD, or suicidal and homicidal ideations.  In fact, he stated that his PTSD was better.  He recently started mixing with crowds, along with increasing his activity level.  He stated that his treatment has positively impacted his ability to function better.  His mental status examination was within normal limits.  The clinician characterized his PTSD symptoms as stable.

In October 2016, the Veteran stated that he was "fine."  There was no change in PTSD symptom severity or frequency.  The clinician described him as alert, oriented on all spheres and in no acute distress.  There was no indication of suicidal thoughts, plans, or intent.

At the most recent VA examination in April 2017, the Veteran reported being on good terms with his siblings and his children.  He stated that he had many acquaintances, although most of his close friends have passed away.  His hobbies included hunting, fishing, walking, and preaching at various churches.  He also reported his plans to travel to another country in the coming months.  He described his customary mood as "pretty good" with no significant problems with his temper.  He stated he had some stress associated with life in general, along with intrusive thoughts related to military experience.  He averaged about 4 to 5 hours of sleep per night, along with nightmares about military traumas.  He also described issues with his short term memory; at times, he left the stove on or forgot to lock the door.  The clinician described the Veteran as full oriented, with good reasoning, average judgment and intelligence, fair insight and fair to good impulse control.  The Veteran denied suicidal and homicidal ideations.  His impairment resulted in occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, but generally functioning satisfactorily.

Based on the above, the Board finds that a disability rating in excess of 50 percent is not warranted for service-connected PTSD for any time during the appeal period.  The Board notes that the October 2014 rating decision awarded a 50 percent rating based on the findings of the October 2014 VA examination and applied those findings for the entire appeal period.  A review of the Veteran's medical records, reports, and examinations demonstrate that the frequency, severity, and duration of the symptoms the Veteran endorsed during the October 2014 VA examination remained stable throughout the appeal period.  The Veteran consistently reported sleep disturbance, isolation, periods of depressed mood, and diminished short term memory.  There is no significant increase in the Veteran's symptomatology during the appeal period.  In short, the Board finds that based on the consistency demonstrated by the Veteran's disability picture during the appeal period, a 50 percent rating, and no higher is warranted.

The Veteran's symptoms do not more nearly approximate the severity of symptoms contemplated under the 70 percent rating.  Throughout the appeal period, the Veteran often reported being in a fairly positive mood.  Although he did deal with periodic life stressors, he consistently denied depression and suicidal or homicidal ideations.  The Veteran on this record has maintained a fairly good relationship with his family and friends.  Most recently, he reported his efforts to be more social and start mixing with crowds.  Rather than report a worsening in his symptoms, he often reported that treatment has allowed him develop coping mechanisms to deal with his PTSD symptoms.  Additionally, the VA examiners have consistently described the overall frequency, duration and severity of the Veteran's PTSD symptoms as resulting in occupational and social impairment with occasional decrease in work efficiency along with intermittent periods of inability to perform occupational tasks.  These expert opinions as to the extent of occupational and functional impairment carry great probative weight.

While the Veteran has described short term memory loss, the Board finds that it was mild in nature and the frequency, duration, and severity of such memory loss is adequately contemplated by the currently assigned 50 percent rating, as it did not cause deficiencies in most areas.  This factor was considered in the VA examiner assessments of the overall occupational and functional impairment caused by all symptoms, including short-term memory loss.  Thus, the Veteran has not demonstrated PTSD symptoms of such frequency, severity and duration to have caused occupational and social impairment in most of the referenced areas for the 70 percent or 100 percent disability ratings for any time during the appeal period.

In conclusion, the Veteran does not manifest either the symptomatology or the impairment required for a 70 percent or 100 percent rating for the service-connected PTSD at any time during the appeal period.  In so concluding, the Board finds that the Veteran's report of symptomatology to be credible.  However, when it comes to the overall impact on his occupational and social functioning, the Board places greater probative weight to the lay and medical evidence - including expert examiner opinions as to occupational and social impact - which reflects that the overall frequency, severity and duration of symptoms does not meet, or more nearly approximate, the criteria for a higher rating.  The claim for an increased rating is denied.

ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to a rating in excess of 50 percent for service-connected PTSD is denied.


REMAND

As for the remaining issue on appeal, entitlement to TDIU, additional development is required prior to appellate adjudication.  

The record reflects that the Veteran has reported retiring from his last vocation due to disability.  See VA Form 8940 (Veteran's Application for Increased Compensation Based on Unemployability) received February 2015.  As any disability retirement records may be pertinent to the Veteran's TDIU claim, remand is required to obtain those records.  

Accordingly, the case is REMANDED for the following action:

1. Assist the Veteran in obtaining his disability retirement records from his previous railroad vocation.

2. Schedule the Veteran for a VA examination to determine all functional impairment and interference with employability caused by his service-connected disabilities.

The examiner is requested to provide a full description of the effects, to include all associated limitations, of the Veteran's service-connected disabilities on employment activities without considering his age or any impairment caused by nonservice-connected disabilities.

3. Thereafter, readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran should be furnished a Supplemental Statement of the Case and afforded an appropriate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


